          Case 8:19-cv-00592-TDC Document 1 Filed 02/26/19 Page 1 of 5



                      UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF MARYLAND


R. ALEXANDER ACOSTA, SECRETARY OF LABOR,                     :
                                                             :
                       Petitioner,                           :
                                                             :
        v.                                                   : CIVIL NO. __________
                                                             :
SPECTRUM FIRE PROTECTION, INC.
                                                             :
                       Respondent.                           :
                                                             :

                  PETITION TO ENFORCE ADMINISTRATIVE SUBPOENA

       Petitioner R. Alexander Acosta, Secretary of Labor, through his undersigned counsel,

hereby asserts:

       1. This action is brought to compel Respondent Spectrum Fire Protection, Inc. (the

“Company”) to comply with a subpoena duces tecum issued and directed to it by the Regional

Director of the Philadelphia Regional Office of the Employee Benefits Security Administration

(“EBSA”), an agency of the United States Department of Labor, in an investigation being

conducted pursuant to the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001

et seq. (“ERISA”).

       2. This Court has jurisdiction over the petition under Section 502(e)(1) of ERISA, 29

U.S.C. § 1132(e)(1), and pursuant to Section 9 of the Federal Trade Commission Act, 15 U.S.C.

§ 49, as made applicable to the Department of Labor’s investigations under ERSIA. See 29

U.S.C. § 1134(c).

       3. The investigation involves the Spectrum Fire Protection, Inc. 401(k) Profit Sharing

Plan (the “Plan”), an employee benefit plan subject to the Secretary’s authority to conduct

investigations under ERISA. See 29 U.S.C. §§ 1002(3), 11134(a). The Company is the Plan
          Case 8:19-cv-00592-TDC Document 1 Filed 02/26/19 Page 2 of 5



sponsor, as defined under 29 U.S.C. § 1002(16)(B)(i), and Michael Shawn Cool is an

administrator of the Plan and owner and President of the Company. The Company is located at

10226 Governor Lane Boulevard, Suite 4012, Williamsport, Maryland, with offices at 934

Sweeney Drive, Suite 4-5, Hagerstown, Maryland. Accordingly, venue is proper in this Court

under Section 502(e) of ERISA, 29 U.S.C. § 1132(e)(2).

       4. Brian W Morton, an Investigator with EBSA, has been conducting an investigation of

the Plan and Company to determine the existence or likely future occurance of any violations of

Title I of ERISA. See Declaration of Brian W. Morton, ¶¶ 1-2.

       5. On September 19, 2018, Michael Schloss, Regional Director for the Philadelphia

Regional Office of EBSA, issued a subpoens duces tecum to the Company. See Morton Decl.,

Ex. A. The subpoena requested that the Company appear at 10:00 a.m. on October 4, 2018 at

EBSA’s Washington Regional Office in Silver Spring, Maryland, to produce documents and

records identified under fifteen categories described in the attachment to the subpoena. Id.

       6. EBSA served the subpoena by United States Postal Service, certified mail, at the

Company’s place of business. See Morton Decl., Ex. B. The Company’s owner, Michael Shawn

Cool, acknowledged receipt of the subpoeana. See Morton Decl., Ex. C. To date, the Company

failed to produce all of the documents required under the subpeoan and EBSA’s investigation

cannot be completed until it receives the requested documents. See Morton Decl., ¶¶ 5-9.

       7. The issuance and service of the subpoena in EBSA’s investigation are authorized

under Section 504 of ERISA, which states, in pertinent part, that “[t]he Secretary shall have the

power, in order to determine whether any person has violated or is about to violate any provision

of this title or any regulation or order thereunder— (1) to make an investigation, and in




                                                 2
           Case 8:19-cv-00592-TDC Document 1 Filed 02/26/19 Page 3 of 5



connection therewith to require the submission of reports, books, and records . . .” 29 U.S.C.

1134(a)(1).

         8. For purposes of any investigation under Title I of ERISA, Sections 49 and 50 of Title

15 [the Federal Trade Commission Act, 15 U.S.C. §§ 49, 50]1 relating to the attendance of

witnesses, and the production of books, records and documents apply. See 29 U.S.C. § 1134(c).

         WHEREFORE, for all the reasons set forth herein and in the accompanying

Memorandum of Law, the Secretary of Labor respectfully requests that this Court issue an

Order:

         a. Requiring the Company to appear on a date certain to show cause why it should not

            appear before the Employee Benefits Security Administration at such time and place

            as the Court may set;

         b. Requiring the Company to produce the documents and records requested under the

            agency’s subpoena by a date certain; and

         c. Granting the Secretary such other relief as may be necessary and appropriate.




1
  The Federal Trade Commission, and by incorporation EBSA, is authorized to examine and
copy documentation, and has:
       [the] power to require by subpoena the attendance and testimony of witnesses and the
       production of all such documentary evidence relating to any matter under
       investigation. . .
       Such attendance of witnesses, and the production of such documentary evidence, may be
       required from any place in the United States, at any designated place of hearing. And in
       case of disobedience to a subpoena the Commission may invoke the aid of any court of
       the United States in requiring the attendance and testimony of witnesses and the
       production of documentary evidence.
15 U.S. C. § 49.


                                                 3
         Case 8:19-cv-00592-TDC Document 1 Filed 02/26/19 Page 4 of 5



Dated: February 26, 2019                  Respectfully submitted,

                                          KATE S. O’SCANNLAIN
                                          Solicitor of Labor

                                          OSCAR L. HAMPTON, III
                                          Regional Solicitor of Labor

                                    By:   s/Geoffrey Forney
                                          GEOFFREY FORNEY
                                          Senior Trial Attorney
                                          United States Department of Labor
                                          170 S. Independence Mall West
                                          Curtis Center, Ste. 630E
                                          Philadelphia, PA 19106
                                          215-861-5137/ forney.geoffrey@dol.gov




                                      4
          Case 8:19-cv-00592-TDC Document 1 Filed 02/26/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I certify that on February 26, 2019, I electronically filed the foregoing PETITION TO

ENFORCE ADMINISTRATIVE SUBPOENA with the Clerk of Court. I further certify that

immediately upon filing I will serve a true and correct copy of this document, and attached

exhibits, by private courier service (UPS) on the follow:

       Spectrum Fire Protection, Inc.
       10226 Governor Lane Blvd., Ste. 4012
       Williamsport, MD 21795

       Spectrum Fire Protection, Inc.
       934 Sweeney Drive, Ste. 4-5
       Hagerstown, MD 21740

       Michael S. Cool
       16730 Lappans Road
       Williamsport, MD 21795


                                                     s/ Geoffrey Forney
                                                     GEOFFREY FORNEY
                                                     Senior Trial Attorney
                                                     United States Department of Labor




                                                5
